619 S.E.2d 502 (2005)
Patricia JOHNSON, Doris Laryea, Lovie H. Jones, and Geraldine Collier
v.
Lynwood LUCAS and Joe Peacock, t/a Triangle Timber Services.
No. 158A05.
Supreme Court of North Carolina.
October 7, 2005.
Hunter, Higgins, Miles, Elam & Benjamin, P.L.L.C., by Robert N. Hunter, Jr., Greensboro, for plaintiff-appellees.
Ligon and Hinton, by George Ligon, Jr., Raleigh, for defendant-appellant Lucas.
PER CURIAM.
AFFIRMED.
Justice EDMUNDS did not participate in the consideration or decision of this case.